

115 HR 3454 IH: Southeast Crescent Regional Commission Reauthorization Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3454IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Johnson of Georgia introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 40, United States Code, to reauthorize regional economic and infrastructure
			 development programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Southeast Crescent Regional Commission Reauthorization Act of 2017. 2.Authorization of appropriationsSection 15751(a) of title 40, United States Code, is amended by striking 2018 and inserting 2023.
 3.Technical amendmentsChapters 1, 2, 3, and 4 of subtitle V of title 40, United States Code, are redesignated as chapters 151, 153, 155, and 157, respectively.
		